Citation Nr: 0722786	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-20 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel







INTRODUCTION

The veteran had active service from January 1973 until March 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

Hepatitis C was not incurred or aggravated by any incident in 
service, and may not be presumed to have been so incurred or 
aggravated. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in February 2002. Although this notice does not 
provide any information concerning the assignment of a 
disability rating or of an effective date for benefits should 
service connection be granted, as required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide that information. 
 
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Merits of the Claim
 
The veteran seeks service connection for hepatitis C. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The record indicates a current diagnosis of hepatitis C; 
however, the record does not contain evidence indicating any 
in-service incident, nor may one be presumed under law. The 
Board has considered whether there is any presumptive 
provision upon which to indicate that the claimed disorder 
was incurred by any incident of service. Schroeder v. West, 
212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (Both for the general proposition that 
in claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection). While the Board 
has scrutinized the list of presumptive disorders and 
diseases for which presumptive service connection may be 
granted, hepatitis C is not among them. See 38 C.F.R. §§ 
3.307(a), 3.309. 

The record also does not support a granting of the claim on a 
direct basis. The veteran originally claimed that he acquired 
hepatitis C due to his intravenous (IV) drug use during 
service. The veteran's service medical records are devoid of 
any mention of any complaints, symptoms, or diagnoses of 
hepatitis C. However, the veteran's service medical records, 
including his December 1974 separation examination, indicate 
that while in service, the veteran abused multiple drugs, 
including IV opiates. 

The veteran's private treatment records reflect that the 
veteran received treatment for hepatitis C for several years 
after his discharge. One June 1997 private treatment record 
for hepatitis C, from M.S.E., M.D., indicates that the 
veteran admitted to IV drug use while in service.  

The medical evidence reveals that the appellant has been 
diagnosed with hepatitis C and that the most likely source of 
it was the veteran's IV drug use during service. There are no 
clinical findings or assessments that link the veteran's 
hepatitis C to any incident relating to service, other than 
possible IV drug use. However, service connection is 
generally denied to any disability that is a result of a 
veteran's willful misconduct or abuse of drugs or alcohol. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.301. No evidence of record 
establishes that the veteran's drug abuse was other than 
willful misconduct.

The Board has considered the veteran's statement that he only 
used clean needles when he took IV drugs during service, 
which essentially implies a contention that his drug usage 
was not the cause of his hepatitis C. Although the veteran 
can provide testimony as to his own experiences and 
observations, the factual question of if the veteran's 
hepatitis C can be attributed to any in-service experience, 
but not his IV drug use, is a medical question, requiring a 
medical expert. 

Stated alternatively, assuming arguendo that the veteran's 
report of consistently using clean needles is credible, such 
a presumption does not equate to a finding that hepatitis C 
was incurred in service, or as a result of any service-
related event. The veteran is not competent to render such an 
etiological opinion. Espiritu v. Derwinski, 2 Vet.App. 492, 
495 (1992). 38 C.F.R. § 3.159. The veteran does not have the 
requisite special medical knowledge necessary for such 
opinion evidence. That there is no competent medical opinion 
indicating the cause of the veteran's disorder does not lead 
to a conclusion, based upon an approximate balance of 
evidence, that drug usage with clean needles resulted in the 
disability.  "Competent medical evidence" is evidence that 
is provided by a person qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).

For the Board to conclude that the appellant's disorder had 
its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993). It has been observed that statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993). 

There is no competent medical evidence indicating that an in-
service event would have led to the veteran's hepatitis C, 
other than his in-service use of IV drugs, and no 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of drugs. 38 
U.S.C.A. § 1110. When the weight of the evidence supports a 
claim or an approximate balance between positive and negative 
evidence regarding a material issue, the veteran shall 
prevail or have the benefit of the doubt on that issue. 
Ashley v. Brown, 6 Vet. App. 52, 59 (1993). 38 U.S.C. 
5107(b); 38 C.F.R. § 3.102. As the evidence of record is 
against the veteran's claim, the benefit of the doubt rule 
does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). The veteran's claim for service connection for 
hepatitis C is denied. 


ORDER

The veteran's claim for service connection for hepatitis C is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


